DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
To summarize the current election, the applicant selected Group II and the species where the tissue calcification, and or disorder characterized by low plasma inorganic pyrophosphate (PPi) is pseudoxanthoma elasticum (PXE), without traverse. The species was expanded to include generalized arterial calcification of infancy (GACI) due to the overlapping genetic cause and low plasma inorganic pyrophosphate that govern it and PXE.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating PXE and GACI via the oral administration of inorganic pyrophosphate (PPi), does not reasonably provide enablement for preventing PXE and GACI via oral administration of PPi.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

The invention relates to methods of treating and/or preventing PXE or GACI via orally administering a therapeutically effective amount of a PPi. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. Both PXE and GACI are genetic disorders characterized by the occurrence of soft tissue calcification, and particularly that in arterial blood vessels (see Li et al. Cell Cycle 2015 14(7):1082-1089; especially page 1082 – previously cited). The signature mutations in each condition is different; however, both have mutations of the ABCC6 gene and have a reduction in PPi that leads to the calcification (see Li et al. page 1082-page 1083 first column send full paragraph).  The calcification of GACI occurs in prenatal infants and increases in severity after birth with many patients succumbing to the condition prior to six months of age (see Li et al. page 1083 first column first full paragraph). The instant specification details a GACI model where oral administration to pregnant mothers of GACI recapitulating pups in addition to administration to the pups post-birth via breast milk and orally post-weaning reduced calcification, but oral administration only to the pups after birth was ineffective in reducing the occurrence of calcification in the tissue surrounding the base of the whiskers (see figure 3). As a result, oral administration to the patient to prevent GACI is not possible. 

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed product could be practiced to prevent GACI or PXE. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Welsh (US Patent No. 5,686,114) in view of Nitschke et al. (Frontiers in Genetics 2012 3:302:1-3), Dabisch-Ruthe et al.(Journal of Dermatological Science 2014 2014 75:109-120), Rutsch et al. (Circulation:Cardiovascular Genetics 2008 1:133-140), Li et al., and Uitto et al. (Expert Opinion in Orphan Drugs 2014 2(6):567-577 – citations of online publication pg 1-20).
Welsh teaches the treatment of diseases or disorders that have inappropriate ATP binding cassette (ABC) protein activity by administering inorganic pyrophosphate (PPi) (see abstract). Welsh details that the PPi can be administering as a hydrolysable or non-hydrolyzable form, where the latter includes etidronate disodium (see column 6 line 66-column 7 line 9). The PPI is administered in a delivery vehicle to a subject in need thereof (see column 8 lines 62-65). Welsh teaches an oral route of administration as well as the selection of a vehicle that protects the compound from the natural environment that may otherwise be detrimental to its intended function (see column 10 line 64-coumn 11 line 5 and lines 13-16). Welsh goes on to detail the determination of an effective amount is within the ordinary skill of the art (see column 11 lines 34-36). Treatment of PXE and GACI via oral administration of PPi is not explicitly detailed.
Nitschke et al. teach that  PXE is caused by a mutation in the ATP binding cassette subfamily C number 6 (ABCC6) gene while a significant subset of GACI patients also have mutations in this gene (see abstract). Both a subset of GACI and PXE can be characterized by low levels of PPI which ordinarily acts to inhibit calcium phosphate formation in the extracellular matrix (see Dabisch-Ruthe et al. page 110-111). The reduced level of PPi results in calcification in various soft tissues such as the 
Rutsch et al. teach the treatment of GACI by administering etidronate at 10 to 20 mg/kg per day to children (see page 137 second column second full paragraph). The treatment was associated with better survival outcomes than GACI patients who were not treated with the compound (see page 137 second column second full paragraph).
Li et al. teach that the oral administration of etidronate sodium to a mouse model of PXE that carried knockouts of the ABCC6 gene to address their reduced levels of PPi (see abstract, page 1083 first column second paragraph-second column first partial paragraph). Etidronate sodium was administered at concentrations that corresponds to 1 time (1xETD), 5 times (5xETD), and 12 times (12xETD) the typical human dosage for osteoporosis (see page 1083 second column first full paragraph). A greater than 70% reduction in mineralization occurred in the animals treated with 12xETD as compared to the untreated knockout animals (see page 1083 second column first full paragraph).  
Uitto et al. suggest treating both GACI and PXE with oral etidronate (see page 8 last partial paragraph-page 9 first partial paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the invention of Welsh where GACI or PXE in humans is the condition with inappropriate ABC protein activity via the mutation of the ABCC6 gene (see instant claims 11-12). Specifically, the administration of oral hydrolysable PPI or etidronate or etidronate sodium salt as an inorganic PPi envisioned by Welsh and discussed by Rutsch et al., Li et al., and Uitto et al. as useful against both GACI and PXE would have been obvious. Welsh explicitly teach that the selection of a .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Welsh in view of Nitschke et al., Dabisch-Ruthe et al., Rutsch et al., Li et al., and Uitto et al. as applied to claims 6-7 and 11-15, and further in view of O’Neill et al. (Kidney International 2011 79:512-517), Lopez Cabrera et al. (previously cited), and Ghosh et al. (US PGPub No. 2009/0022795) as evidenced by Russell et al. (Arthritis and Rheumatism 1976 19(3):465-478).
Welsh in view of Nitschke et al., Dabisch-Ruthe et al., Rutsch et al., Li et al., and Uitto et al. render obvious the limitations of instant claim 6 where administration of PPi in hydrolysable or non-hydrolyzable from is obvious. Welsh teach the use of a vehicle that protects the compound from the natural environment that may otherwise be detrimental to its intended function, but are not specific about the details of these vehicles or the ensuing concentration of PPi in the blood.
Russell detail that hydrolysable PPi was thought to be rapidly destroyed upon injection and oral administration due to hydrolysis (see page 469 first column first full paragraph and figure 1). 
Subsequent work by O’Neill et al. has found that subcutaneous and intraperitoneal injection of sodium PPi results in elevated PPi in the blood serum for multiple hours (see figures 1 and 3; instant claim 10). This elevation in serum PPi due to intraperitoneal injection was sufficient to reduce vascular and aortic calcifications in rats 
Lopez Cabrera et al. teach an oral delivery vehicle that is useful in providing an acid labile drug to the blood circulation (see column 1 lines 8-13 and column 2 line 54-column 3 line 2). Here an inert core is provided with a layer of active followed by one or more layers of water soluble polymer, followed by one or more layers of a blend of water soluble and water insoluble polymer, followed by an enteric layer (see column 4 line 1-21). 
A similar structure is provided by Ghosh et al. These teachings go on to detail an oral delivery vehicle that is useful in providing an acid labile drug to the blood circulation (figure 1, paragraphs 1, 13-14, 45, example 1 and 6). Here a drug core is surrounded by a water soluble sealing layer which is then surrounded by an enteric layer (see paragraphs 13-14 and 45). Ghosh et al. demonstrate that this technique is effective at delivering acid labile drugs to the blood circulation (see figure 1, example 1 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer sodium PPi or another hydrolysable PPi the delivery vehicle of Lopez Cabrera et al. or Ghosh et al. This modification would have been obvious as the application of the same technique to a similar product in order to 

Response to Arguments
Applicant's arguments filed November 11, 2020 have been fully considered.  The applicant’s argument are persuasive in regards to the enablement of treating GACI and PXE via oral administration of PPi. The applicant’s remaining arguments are unpersuasive.
The applicant’s argument that the discussion of bisphosphonates is misplaced relative to the compounds of interest in the instant claims. The discussion by Welsh explicitly describes the use of the terminology inorganic pyrophosphate to embrace these compounds. They state “[a]s used herein, the term "inorganic pyrophosphate (PPi)" refers to an inorganic ion consisting of two phosphate groups joined by a phosphate-phosphate high energy bond. The term is intended to include hydrolyzable inorganic pyrophosphates and non-hydrolyzable analogs. Examples of non-hydrolyzable inorganic pyrophosphate compounds include etidronate disodium, 
The argument by the applicant do not provide any evidence or discussion that would indicate the ability of PPi to prevent GACI and PXE.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARALYNNE E HELM/Examiner, Art Unit 1615